Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 12 and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Steven et al. (US 2015/0326015) in view of 
 	Regarding claims 1, 10 and 20, Steven discloses energy dispatch apparatus, comprising: 
a storage (memory 12), storing a power consumption reference of each of a plurality of users, wherein each of the users corresponds to a site controller, and each of the users corresponds to an energy storage device ([0081], [0082], a memory configured to store processor-executable instructions 14 and a mathematical model 15 for the at least one energy storage asset. The mathematical model determines the operating schedule for the controller based on data 16 associated with parameters, an operation characteristic of the energy storage asset, an operation characteristic of an energy consuming asset in communication with the energy storage asset and a forecast wholesale electricity price associated with the wholesale electricity market); 
a communication interface (communication interface 11), being configured to receive a first state of charge of each of the energy storage devices at a first time point from the corresponding site controller ([0096], Fig. 3, Fig. 2, an energy storage asset, a controller in communication with the energy storage asset, an energy generating asset and an energy consuming asset in communication with a power line. The controller in communication with the energy storage asset facilitates charging of the energy storage asset using the electricity supplied by power line);
 a processor (Fig. 2, element 13), being electrically connected to the storage and the communication interface and configured to determine a scheduled power consumption target of each of a plurality of scheduling periods for each of the users according to a total support power, the power consumption references, and the first stages of charge ([0081]-[0082], [0086], [0103]-[0104], one processing unit 13 executes processor-executable instructions 14 to control the communication interface 11 to transmit to the energy customer 17 the operating schedule that has been determined for the controller and/or controls the memory 12 to store the determined operating schedule for the controller. In a non-limiting example, the processing unit 13 may execute processor-executable instructions 14 to control the communication interface 11 to transmit to the operating schedule directly to the controller); 
wherein the communication interface (communication interface 11) transmits each of the scheduled power consumption targets corresponding to a first scheduling period of the scheduling periods to the corresponding site controller (Fig. 1, [0077], [0079], [0081], [0109], communication between the energy storage asset and the energy generating asset. In other examples, the energy consuming asset may communicate with the energy storage asset via one or more other components including the controller); and
wherein each of the site controllers (controller 2) controls the corresponding energy storage device (energy storage 1) to perform energy adjustment according to a corresponding first actual power consumption load and the corresponding first stage of charge during the first scheduling period so that a first power consumption of the corresponding user during the first scheduling period meets the corresponding scheduled power consumption target (Fig. 1, [0079], [0097], the controller is capable of exercising an amount of control over the rate of charging or energy generation of the energy storage asset. As a result, the controller can be used to maintain the state of charge of the energy storage asset, or change its state of charge controllably. Operation of the controller, and hence the energy storage asset, according to the operating schedule generated by an apparatus or a method herein over the time period may make available to the energy customer an amount of energy-related revenue based at least in part on a wholesale electricity market).
Regarding claims 3, 12 and 19, Steven discloses the processor determines a first dispatch power of the user during each of the scheduling periods according to a load prediction curve of the user, a preset power consumption target of the user, and the first stage of charge of the user (Fig. 12-14, Abstract, [0012]-[0014],[0021], operational schedule for energy user Assets and  a simulated and predictive CBL energy profile based on a mathematical model).

Allowable Subject Matter
Claims 2, 4-9, 11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the dependent claims 2, 4-9, 11, 13-18 with proper motivation at or before the time it was effectively filed.

Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito et al. (US 2015/0142179) discloses a standard schedule creator creates a standard schedule that makes it possible to achieve a target presented by target data. A seasonal schedule updater, monthly schedule updater, weekly schedule updater, and current day schedule updater update the created standard schedule using the corresponding weather forecast data to create an operation schedule of an air conditioner in which the weather forecast is properly reflected.
HONDO et al. (US2012/0074909) discloses a power receiving unit receives power generated by power generating units via a power system. A power information acquiring unit acquires first system power information showing the proportion of power generated by each power generating unit in a first period.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119